DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

PRIOTIY
The applicant’s specification has support for a layer having a varying thickness (#8) and for a dielectric material in a layer(#24), but as disclosed, these are not the same layer.  Instead, layer #8, Figures 3A-B, is the housing layer, while the layer having the dielectric material (#24, Figure 4B) is part of the stack of layers embedded in the housing.  Therefore, the claimed first layer being both dielectric and varying in thickness is not disclosed in the current filing. 
Applicant arguments indicate that layer #8, should be both dielectric and varying. While the portions of the current application cited do not support this argument, the ‘514 provisional application discloses materials argued by applicant as “a hydrophilic acrylic material that fully surrounds the electro-active element”(24) and this layering is “then once again further surrounded by the flexible IOL host lens optic comprises of…silicone or a hydrophobic acrylic material”(#8 and #4), which is the material with the varying thickness. Applicant argues that these materials are dielectric. So, they are disclosed here together and get the 1/22/2007 priority date. 
Paragraph 70, of the current application has support for those materials as the housing materials: “"In one embodiment, the flexible housing may be composed of, for example, silicone or a hydrophobic acrylic material. Typically, hydrophilic acrylic materials have relatively low indices of refraction and are moderately rigid. Typically, hydrophobic acrylic materials have relatively higher indices of refraction and are flexible."
And therefore, the applicant’s arguments overcome the 112(a) and 112(b) rejections. 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Christopher Colice on May 12, 2022.

The application has been amended as follows: 

45. (Currently Amended) An energized ophthalmic lens device comprising:
an ophthalmic lens insert-encapsulating layer comprising a first zone and a second zone;
a variable optic insert comprising at least a portion within the first zone, the variable optic insert comprising a layer of liquid crystal material;
an energy source embedded in the ophthalmic lens insert-encapsulating layer in at least a region comprising the second zone; 
a first layer of dielectric material proximate to the layer of liquid crystal material,
wherein the first layer of dielectric material varies in thickness across a region within the first zone ; and
wherein the ophthalmic lens insert-encapsulating layer defines a surface relief diffractive pattern across at least a portion of the first zone. 

Claim 56 is cancelled. 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art does not disclose or render obvious wherein the first layer of dielectric material varies in thickness across a region within the first zone, wherein, the insert-encapsulating defines a surface relief diffractive pattern across at least a portion of the first zone.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIFFANY P SHIPMON whose telephone number is (571)270-1448. The examiner can normally be reached MONDAY-FRIDAY.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Dieterle can be reached on 571-270-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIFFANY P SHIPMON/Examiner, Art Unit 3774                                                                                                                                                                                                        
/Jennifer Dieterle/Supervisory Patent Examiner, Art Unit 3774